Citation Nr: 9935231	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-03 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals, bilateral inguinal hernia repair, currently 
evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

 The veteran had active military service from August 1946 to 
January 1948.  

This appeal arises from a December 1996 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO), in 
Buffalo, New York, in which the RO denied an increased rating 
for service-connected residuals, bilateral inguinal hernia 
repair, currently evaluated as 10 percent disabling, and 
denied special monthly compensation (SMC) for loss of use of 
a creative organ.  In October 1997, a notice of disagreement 
(NOD) was received in which the veteran disagreed with both 
denials.  A statement of the case was issued in November 
1997.  However, in January 1998, a substantive appeal (VA 
Form 9) was received only as to the denial of the increased 
rating claim.  Accordingly, the only claim before the Board 
in the increased rating claim.  See 38 C.F.R. §§ 20.200, 
20.202 (1999).

A review of the veteran's substantive appeal, received in 
January 1998, shows that he raised the issue of entitlement 
to service connection for "swelling and sac filling up with 
fluid on the left side only."  This issue has not been 
adjudicated by the agency of original jurisdiction, and is 
referred to the RO for appropriate action.  
 

FINDING OF FACT

The veteran's service-connected residuals, bilateral inguinal 
hernia repair are manifested by complaints of pain, but with 
no clinical evidence of tenderness to palpation and no 
evidence of a recurrent hernia, or an unoperated irremediable 
hernia, not well supported by truss, or not readily 
reducible.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals, bilateral inguinal hernia repair, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Codes 7338, 7803-7805 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records show that he underwent 
a bilateral hernia repair in November 1947 after seeking 
treatment for complaints of left scrotal pain.  A history of 
a left hydrocele was noted.  The final diagnoses included 
hernia, left, inguinal, indirect, complete, reducible, non-
strangulated.  

The claims file includes VA outpatient treatment reports, 
dated between 1995 and 1998, which show that the veteran 
complained of premature ejaculation and testicular pain.  The 
relevant findings and diagnoses included status post 
bilateral herniorrhaphy, bilateral hydrocele, obesity and 
diabetes mellitus.

A VA genitourinary examination report, dated in May 1999, 
shows that the veteran complained of intermittent left 
testalgia since his inservice hernia repair.  He also 
complained of intermittent swelling of the left hemiscrotum 
which worsened with prolonged standing and resolved with 
recumbency.  He denied right scrotal pain or significant 
hemiscrotal swelling.  He denied any testicular or scrotal 
surgeries.  He denied a history of genitourinary infections, 
epididymitis and orchitis, or other GU complaints.  On 
examination, testicular size was normal and the epididymis 
was normal bilaterally.  No hernias were present.  There were 
well-healed scars in the left and right inguinal area.  There 
was a Grade II varicocele on the left and a Grade I 
varicocele on the right.  No hydroceles were present.  The 
assessment noted bilateral varicoceles with left testalgia 
and swelling.  The examiner indicated that he doubted that 
there was nerve entrapment (although this could not be ruled 
out) or injury secondary to the veteran's left inguinal 
hernia repair, as the veteran reported left hemiscrotal 
swelling prior to his inservice surgery.  The examiner 
further stated that the veteran's symptomatology was most 
likely due to bilateral varicoceles, left greater than the 
right.  

In evaluating the veteran's disability from residuals of 
inguinal hernia repair, the RO utilized 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7338.  Under DC 7338, a postoperative, 
recurrent inguinal hernia which is readily reducible and well 
supported by a truss or belt is rated as 10 percent 
disabling.  A small, postoperative recurrent hernia, or 
unoperated irremediable hernia, not well supported by truss, 
or not readily reducible, is assigned a 30 percent rating. 

In this case, there is no evidence that the veteran's hernia 
has recurred, nor does the veteran so contend.  Thus, while 
the veteran did undergo surgeries for his bilateral inguinal 
hernia, the preponderance of the evidence is against finding 
that either his right inguinal hernia or the left inguinal 
hernia has recurred since the surgeries. Thus, the criteria 
under DC 7338 for a 30 percent rating for his service-
connected hernias are not met, and an evaluation in excess of 
10 percent is not warranted.

The Board has considered whether an additional evaluation is 
available under any other diagnostic code.  In this regard, 
postoperative scars are compensable if there is repeated 
ulceration, if a scar is tender and painful on objective 
demonstration, or if there is functional limitation.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).  
However, in this case, there is no evidence that the 
veteran's scars are ulcerated, tender or painful on objective 
demonstration, or productive of functional limitation.  
Therefore, the Board finds that an additional 10 percent 
rating for the scars from the veteran's inguinal hernia 
surgeries is not warranted.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994); 38 C.F.R. § 4.118, DC's 7803-7805.

The Board concludes that the criteria for an evaluation in 
excess of 10 percent have not been met.  The evidence is not 
in equipoise, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant an 
evaluation in excess of 10 percent.









ORDER

A rating in excess of 10 percent for residuals, bilateral 
inguinal hernia repair, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

